Title: John Adams to John Quincy Adams, 19 May 1796
From: Adams, John
To: Adams, John Quincy


          
            My Dear Sir
            Quincy May 19 1796
          
          After a tedious Session of Congress, rendered uncommonly disgusting by the obstinacy of a Party in the House of Representatives, I had an Opportunity of Signing a Bill for the appropriations necessary for the Treaties with Great Britain Spain Algiers and some Indians and then asked and obtained Leave of Absence— Here I am, so absorbed in the Embraces of my Family and my rural Amusements that I have already forgotten all the unpleasant Moments of the whole Winter.
          I continue to receive from you, my dear son, all the Amusement and Information in your Letters and all the kind Presents of Newspapers and Pamphlets that the fondest Father can reasonably desire from a son. The Life of Dumourier and several other Things you have sent have obliged me very much and I wish you to continue to send me the most curious & important fresh Publications and charge the expence of their Purchase to my Account.
          The Sense of the People in Boston N. York & Philadelphia has been ascertained in a very remarkable manner, upon the Treaty. Their Decisions this Spring are diametrically opposite to those of last Summer. Popular Inconsistency has had a Striking Illustration. Surely Newspapers are not the Vehicles, nor Townmeetings the Theatres of Negotiations between Nations.
          I believe I have recd all your Letters to the Middle of February. I suspect by your last Letter to your Mamma that some Family or other afforded the means of making your Winter in London tollerable at least.
          Madam De Freiré the Portuguese Ambassadress at Philadelphia told me “Your son will form some Attachment or other in Europe”— I sighed and assented to the Probability of it— But I wished in my heart that it might have been in America— But I have not a Word to say You are now of an Age to judge for yourself.— And whether you return and choose here, or whether you choose elsewhere, Your deliberate Choice shall be mine.
          It is a long time since I have any Letter from Thomas.
          The News Papers will give you Politicks better than I can— Indeed I cannot bear to think on them enough to write about them.
          Boston has got an amazing fœderal Representation.— Our

Elections come on this fall and I hope for a better House and as good a senate. Who will be President or V. P. I know not.—
          I hope your Kindness in Writing to me will not be damped by my Negligence in return
          I am with a tender Affection your Father
          
            John Adams
          
        